Citation Nr: 1634118	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975. 

This case is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Louisville, Kentucky.  

A March 2014 Board decision reopened the claim from its previously denied status, remanding it for development, to obtain Social Security Administration (SSA) disability records and an examination.  On completion the RO issued a November 2014 Supplemental Statement of the Case (SSOC) continuing the claim's denial. 

This appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board deems the evidence at this time insufficient to resolve the matter         before it, and so another remand is warranted.  One problem happens to be that the September 2014 examiner ruled out multiple sclerosis as a current diagnosis in part because recent VA Medical Center (VAMC) neurological evaluation from                 July 2013 was negative; but actual record of that evaluation is not present within the Veterans Benefits Management System (VBMS) electronic database or elsewhere available for the Board's purview.  This becomes particularly important to this case, because of contrary medical views provided on the Veteran's current neurological condition.  Original findings from around year 2000 were indicative of multiple sclerosis at that time.  There is more recent assessment of the condition by way of the February 2010 letter from Dr. S.F.H., a private neurologist.  To supplement             the record as weighing upon the essential determination of a clinical diagnosis of condition claimed, the identified VA treatment records should be obtained and independently reviewed.  See 38 C.F.R. § 3.159(c)(2) (2015).  See also,                  Bell v. Derwinski,  2 Vet. App. 611 (1992) (VA medical treatment records are deemed to be in VA's constructive possession).      

The Veteran should be re-examined.  The September 2014 VA examiner conducted a thorough neurological assessment but the Veteran's symptoms by his own averment wax and wane over time.    

It is of upmost importance that the Board has before it a clear and exhaustive opinion on the subject of causation.  It is noted that VA law is amenable to finding the claimed condition may exist, even if improved, as long as it was once present or at least clinically diagnosed (as here).  See generally, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  See too, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).  To this effect, the September 2014 VA examiner while not undertaking to address what caused the Veteran's post-service neurological symptoms, nonetheless observed that "[the Veteran's] treatment records do NOT [emphasis added] support the contention that his symptoms started in service or the first seven years after discharge."  However, the Veteran indicates the view that Service Treatment Records (STRs) demonstrated precursors of multiple sclerosis, and the aforementioned February 2010 private neurologist's statement agrees with this characterization, identifying the symptoms therein of vertigo, double vision, and numbness of the legs (if the physician's exact reasoning for diagnosing multiple sclerosis is unclear given that he apparently had not evaluated the Veteran in some time).  Consequently, if future examination verifies the Veteran has multiple sclerosis, the cause must be determined having appropriately reviewed service medical history. 

Additional considerations for the requested examination includes addressing the law of presumptive service connection, under which certain "chronic diseases" are presumed incurred in service (i.e., without need to prove the requisite causal relationship to service).  For purpose of presumptive service connection for multiple sclerosis, it must have manifested to compensable degree within seven years following separation from service.  See 38 C.F.R. § 3.307(a)(3).  
Consideration should be given to etiology of any similar objectively verifiable neurological condition.  See generally, Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA outpatient treatment records that range from year 2000 to the present, particularly           a July 2, 2013 neurological/immunology evaluation.  Then associate all records obtained with the VBMS electronic folder.  All attempts to obtain records should be documented in the claims folder.  If there is evidence of private neurological treatment, appellant's assistance in obtaining those records should be solicited as needed.

2. Schedule the Veteran for VA examination with a neurologist who has not previously examined                the Veteran.  The claims folder must be provided to          and reviewed by the examiner in conjunction with the examination, to include all prior examinations and opinions.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

First determine whether on review of all available medical findings the Veteran has multiple sclerosis.               In providing a diagnosis consider treatment history, which included first diagnosis of multiple sclerosis by private medical provider around the year 2000.  If no diagnosis of multiple sclerosis is made, then still indicate diagnosis of any further neurological condition the Veteran may in fact have.

Then, opine whether it is at least as likely as not                (50 percent or greater probability) that multiple sclerosis or other diagnosed neurological condition was incurred      in service.  If the diagnosis is indeed multiple sclerosis, further indicate whether that condition manifested to within seven years of separation from active military service. 

In providing the above-requested opinion, expressly take into account the symptoms and findings documented in Service Treatment Records (STRs) that it is averred showed various precursors of multiple sclerosis and/or neurological disability; the relevant post-service medical history, including February 2010 private neurologist's treatment summary letter; and the Veteran's averment that he developed the claimed condition as the consequence of in-service immunization vaccinations            he received.  Also indicate review of the conclusions expressed within the prior September 2014 VA examination report.

The examiner should include in the examination report a rationale for all opinions stated.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 

4. Then readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

